Case 1:10-cv-06950-AT-RWL Document 644 Filed 12/14/18 Page 1 of 3




     TELEPHONE: 1-212-558-4000
                                                                  125 Broad Street
      FACSIMILE: 1-212-558-3588
        WWW.SULLCROM.COM
                                                            New York, New York 10004-2498
                                                                               ______________________


                                                                LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                 BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                       BEIJING • HONG KONG • TOKYO

                                                                           MELBOURNE • SYDNEY




                                                                 December 14, 2018

Via ECF
The Honorable Robert W. Lehrburger,
    United States District Court for the
        Southern District of New York,
            500 Pearl Street,
                 New York, New York 10007-1312.

                  Re:        Chen-Oster, et al. v. Goldman, Sachs & Co., et ano.
                             No. 10 Civ. 6950 (AT) (RWL)
Dear Judge Lehrburger:
                 On behalf of Defendants Goldman Sachs & Co. LLC and The Goldman
Sachs Group, Inc. (“Goldman Sachs” or the “Firm”), and further to Your Honor’s request
during the October 22, 2018 conference that the parties identify cases relevant to trial of
the claims asserted in this case (Hr’g at 51:21–52:2), we write to provide you with a recent
decision in Kassman v. KPMG LLP, 2018 WL 6264835 (S.D.N.Y. Nov. 30, 2018)
(Schofield, J.), denying class certification under Federal Rules of Civil Procedure 23(b)(2)
and 23(b)(3).
                 In Kassman, employees of KPMG LLP (“KPMG”) filed a Title VII
complaint alleging gender discrimination. Much like the Rule 23(b)(3) damages class
certified by Judge Torres here, the putative class in Kassman consisted of female
Associates, Managers, Directors and Managing Directors within KPMG’s Tax and
Advisory Functions since October 30, 2009. 2018 WL 6264835, at *2. Judge Schofield
found that plaintiffs’ disparate impact and disparate treatment claims lacked commonality
based, in part, on two critical findings: (1) the class comprised a “myriad” of jobs covering
“wide-ranging educations, experiences, skills and specializations of employees across the
150 Cost Centers” in KPMG’s Tax and Advisory business, id. at *4, *17; and (2) KPMG’s
senior management had “limited oversight” of pay and promotion decisions, which were
largely left to the discretion of “individual decision makers or groups at the practice area
level.” Id. at *18–19. Judge Schofield further found that the challenged “pay and
promotion procedures act more as a framework that dictates who will make discretionary
decisions rather than how they will exercise their discretion.” Id. at *18 (emphasis added).
Judge Schofield accordingly concluded “there are no common questions that will generate
‘common answers’ in a classwide proceeding” and denied certification. Id. at *24.
               In denying class certification, Judge Schofield distinguished KPMG’s Tax
and Advisory business from Goldman Sachs’ far more complex Investment Banking,
Securities and Investment Management Divisions, on the basis of conclusions that Judge
Case 1:10-cv-06950-AT-RWL Document 644 Filed 12/14/18 Page 2 of 3




 The Honorable Robert W. Lehrburger                                                                -2-

Torres reached, without an evidentiary hearing or oral argument, in her class certification
order. It is blackletter law that findings or conclusions made for purposes of certification
are non-binding. Coopers & Lybrand v. Livesay, 437 U.S. 463, 469 n.11 (1978) (denial or
grant of class status “is inherently tentative”); In re Initial Pub. Offerings Sec. Litig., 471
F.3d 24, 41 (2d Cir. 2006) (determination of Rule 23 requirement made for purposes of
class certification is not binding on the trier of fact “even if that trier is the class certification
judge”). As shown below (and as Defendants will prove in due course), this case is, in fact,
similar to Kassman in several respects.
                First, Judge Schofield distinguished this case on the basis that class
members here hold only “two positions” as compared to the “myriad of job descriptions”
at KPMG “ranging from accountants to scientists, engineers, attorneys and Ph.D.
economists, at levels of seniority ranging from Associate to Managing Director.” 2018
WL 6264835, at *17. In fact, the highly complex Securities, Investment Banking and
Investment Management Divisions at issue encompass a “myriad of job descriptions” more
varied than KPMG’s Tax and Advisory business. As Magistrate Judge Francis found, for
example, employees in the Securities Division “conduct transactions in stocks, options,
futures, interest rate products, credit products, mortgages, currencies, and commodities,”
whereas employees in the Classic Banking or Financing sub-divisions within Investment
Banking, “specialize in particular industries, advising the directors and managers of
Goldman’s clients on strategic matters such as mergers, debt offerings, and equity
offerings” or work on “specific financing transactions such as the issuance of leveraged
financing, structured financing, or equity.” (ECF No. 364 at 4–5.) The Investment
Management Division was found to be just as varied and complex: employees in its two
sub-divisions, Private Wealth Management and Asset Management, “provide[] wealth
advisory and investment management services to high net-worth individuals and certain
foundations and endowments” or “manage[] asset funds for institutional and PWM
clients.” (Id. at 5.) Thus, just as at KPMG, Associates and Vice Presidents across these
Divisions perform distinct job functions—from salespeople to investment advisors to
computer programmers to product developers, with skills and educations ranging from
doctoral degrees in mathematics to experience in video game design. (See Levene Decl.
(ECF No. 280) ¶¶ 5, 17; Kirk Decl. (ECF No. 279) ¶ 6).)
                Second, Judge Schofield also rested the denial of class certification on the
decentralization of the challenged employment processes at KPMG and the lack of
“sufficiently specific” criteria constraining those decisions. 2018 WL 6264835, at *1, *19.
She found that the KPMG procedures “merely set up a structure through which employees
are evaluated,” and that “individual decision makers . . . at the practice area level exercised
discretion” over compensation and evaluation decisions. Id. at *18 (internal quotations
omitted). Judge Schofield further found that plaintiffs had failed to show “sufficient
involvement by top management” and that “mere approval or limited oversight by higher-
level executives, without more, falls short of showing a sufficient common denominator”
in the exercise of discretion for purposes of commonality under Rule 23. Id. at *19–20.
Judge Schofield again drew a contrast with this case, where Judge Torres accepted
Case 1:10-cv-06950-AT-RWL Document 644 Filed 12/14/18 Page 3 of 3




    The Honorable Robert W. Lehrburger                                                    -3-

Plaintiffs’ claim that “[u]ltimately, Goldman Sachs’ management committee decides who
is promoted” to Managing Director. (March 30, 2018 Order at 10; ECF No. 578; see also
id. at 31 (on basis of Plaintiffs’ assertions, finding commonality based in part on “the
funneling of virtually all final decision-making to division heads and either division-wide
or firm-wide committees”).)
                 In fact, the record shows that Goldman Sachs’ Management Committee
does not make individual promotion decisions.” (Boyle Dep. at 82:16–18 (“Q. Does the
management committee make decisions about promotions? A. No.”).)1 Instead, promotion
from Vice President to Managing Director at Goldman Sachs is decentralized, with
decisions made through a broad-based, bottom-up process. Indeed, any Managing Director
can recommend any Vice President for promotion. (See Heller Dep. I at 232:7–8.) With
the assistance of Human Capital Management, leaders in each Division review all
recommendations and narrow them to candidates who will be vetted through a “cross-
ruffing” process, where a team is assigned to conduct 10 to 15 interviews to determine the
candidate’s readiness for promotion. (See Heller Dep. I at 205:18–23, 224:11–16; Kung
Dep. II at 419:5–421:11, 434:15–20, 441:17–20.) The cross-ruffing team then confers and
ranks its list of candidates. (See Heller Dep. I at 226:11–16.) Divisional leaders review
the cross-ruffing team’s ranked list with a focus on business areas in need of additional
senior professionals more than on individual candidate assessments. (See Larson Dep. I at
247:6–15.) Finally, members of the Executive Office, in conjunction with others, review
the candidate lists to ensure that business and regional needs are properly balanced. (See
Heller Dep. I at 241:19–242:11.) The Management Committee is then informed of the
outcome. (See Boyle Dep. at 89:5–89:9). In sum, as Judge Schofield recognized, and as
Defendants will show in due course, where, as here, lack of commonality arises from
decentralized, discretionary decision-making and myriad job functions subject to that
decision-making, a class trial is impossible. 2018 WL 6264835, at *20.

                                                             Respectfully,
                                                             /s/ Robert J. Giuffra, Jr.
         Barbara B. Brown                                    Robert J. Giuffra, Jr.
         of Paul Hastings LLP                                of Sullivan & Cromwell LLP

cc:      Counsel of Record (via ECF)
1
        Goldman Sachs’ compensation procedures are similarly decentralized and subject
to local manager discretion. (See ECF No. 364 at 10–11, 5–6 (finding that “each manager
[] recommends compensation for specific employees,” and that “[t]hese recommendations
then work their way back up the chain” for review by a business unit manager who “would
make the final determination”; further finding that Goldman Sachs had “myriad smaller
business units that specialize in particular activities. These units have evolved over time,
sometimes numbering less than 100 and at other times more than double that number”).
